El Juez Presidente Señor del Toro,
emitió la opinión del
tribunal.
Esta es una solicitud de mandamus radicada originalmente en esta Corte Suprema el 24 de enero último. Su súplica ■dice.
’“Suplican se sirva dictar un auto de mandamus perentorio diri-gido a la Hon. Corte de Distrito de Ponce, o al Juez de la misma, don Domingo Sepúlveda, ordenándole que declare sin lugar la moción de arbitraje judicial (Exhibit C); disponiendo el procedimiento que debería seguirse ante dicha Corte sobre la referida petición de junio 20, 1932 (Exhibit A) y ordenando que se señale la vista de dichos procedimientos para el primer día hábil que tenga el Hon. Juez re-currido, ya que el Hon. Juez Roberto H. Todd, Jr. se ha eximido del caso para los efectos de la petición (Exhibit A) como conse-cuencia de haber intervenido particularmente en unas tentativas de arbitraje o solución amistosa entre las partes.”
Se señaló el 30 de enero, 1933, para oír a las partes sobre la procedencia de la solicitud y en la audiencia se admitió que la corte de distrito había resuelto la moción sobre arbi-traje. Siendo ello así, carece de objeto la petición y debe en su consecuencia declararse sin lugar.